DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on July 18 2016 and September 30 2016. It is noted, however, that applicant has not filed a certified copy of the GB1612391.1 and GB1616646.4 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 4-15, and 18-20 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 15, Uemura discloses a method and a device for switching resource pools by a device in a wireless communication system see Fig. 1, the method comprising:

sensing normal resource pools indicated by the first configuration information included in the SIB 21 see [0015];
determining whether a result of the sensing the normal resource pools IS available see [0071, 94-95];
selecting one of the normal resource pools indicated by the first configuration information in case that the result of the sensing the normal resource pools is available see [0016, 91-92, 97].
Either singularly or in combination, fail to anticipate or render the limitation " receiving, from a base station, system information block (SIB) 21 including first configuration information and second configuration information indicating resources for a sidelink communication; selecting, by using random selection, one of exceptional resource pools indicated by the second configuration information included in the SIB 21 in case that the device is in idle mode and the result of the sensing the normal resource pools is not available; wherein the first configuration information is associated with the normal resource pools, and the second configuration information is associated with the exceptional resource pools, and wherein the first configuration information different from the second is configuration information".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415   


/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415